DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application, Amendments and/or Claims
1.	Claims 86, 94-95, 97 and 105-108 have been amended and claims 103-104 and 109 have been canceled as requested in the amendment filed September 14, 2022.  Following the amendment, claims 86, 94-97, 100 and 105-108 are pending in the present application.

2.	Claims 86, 94-97, 100 and 105-108 are under examination in the current office action.

Withdrawn Objections and Claim Rejections
3.	Any objection or rejection of record pertaining to any of canceled claims 103-104 or 109 is rendered moot by applicant’s amendment.

4.	The objection to the specification for sequence requirements, as set forth at section 4 of the 03/17/2022 Office action, is withdrawn in view of applicant’s amendments to the specification to include sequence identifiers for amino acid sequences.

5.	The rejection of claims 86, 95-97, 100, 105 and 107-108 under 35 U.S.C. 112 (pre-AIA ), first paragraph (written description), as set forth at section 7 of the previous Office action, is withdrawn in view of applicant’s amendment to delete the limitation of “a functional fragment thereof” from the claims.

6.	The rejection of claims 86, 94-97, 100 and 105-108 under 35 U.S.C. 112 (pre-AIA ), second paragraph (indefiniteness), as set forth at section 8 of the previous Office action, is withdrawn in view of applicant’s clarifying amendments to the claims.

Maintained Claim Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 86, 94, 100 and 105-106 are rejected on the ground of nonstatutory double patenting as being unpatentable over: 
claims 1-4, 6-12, 16-17, 53-54 and 63 of U.S. Patent No. 10,098,834; and 
claims 1-18 of U.S. Patent No. 11,179,323 (formerly 16/126,852).
Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims recite a therapeutic method for the treatment of heart disease in a human comprising the extended release administration of neuregulin using a pump, such as a syringe pump or mini pump. Therefore, an osmotic pump would be an obvious variant of the syringe or mini pump. The claims of the ‘834 patent further recite limitations consistent with the present claims with respect to dosage of neuregulin that is administered and regimen length of time for the release of neuregulin (i.e., at least 4 or hours or longer per day). The method of the patented claims would thus be expected to provide for an increase in EF value or FS value as in present claim 86, or else a decrease in LVEDD or LVESD as in present claim 105, in order to treat or delaying heart failure in a mammal.  

8.	Claims 86, 94-97, 100 and 105-108 are rejected on the ground of nonstatutory double patenting as being unpatentable over: 
claims 1-10 and 12 of U.S. Patent No. 11,246,909 (formerly 15/601,856);
claims 1-18 of U.S. Patent No. 11,179,323 (formerly 16/126,852);
claims 1-9 of U.S. Patent No. 10,894,815 (formerly U.S. Appl. No. 14/429,750);
claims 1-4, 6-12, 16-17, 53-54 and 63 of U.S. Patent No. 10,098,834;
claims 1-20 of U.S. Patent No. 9,655,949;
claims 1 and 8-11 of U.S. Patent No. 9,555,076;
claims 1 and 13 of U.S. Patent No. 9,434,777; 
claims 1-2 of U.S. Patent No. 9,340,597;
claims 1-11 of U.S. Patent No. 9,089,524;
claims 1-2 of U.S. Patent No. 9,012,400; 
claims 1, 7, 18, 19 and 21 of U.S. Patent No. 8,785,387; 
claims 1, 2, 10, 18, 19, 30, 35, 36 and 47 of U.S. Patent No. 7,964,555;
claims 1, 3, 12 and 13 of U.S. Patent No. 7,795,212; and
claims 1, 3-7, 12 and 14 of U.S. Patent No. 7,226,907.
each in view of Zhou (WO 00/37095; hereinafter Zhou ‘00), Zhou (WO 03/099300 A1; listed on IDS; hereinafter Zhou ‘03), McBurney et al. (WO 99/18976; listed on IDS) and Bremer et al. (Pharmaceutical Biotechnology, 1997, 10:239-254; listed on IDS). The rejections are maintained for reasons of record and as discussed below.
The patented methods all encompass therapeutic methods for treating heart failure in a human comprising administering neuregulin 1 (i.e., SEQ ID NO: 1).  However, the patented claims do not recite the extended release of neuregulin, specific dosages, or extended release agents/systems as presently claimed.
	The reasons why Zhou ’00, Zhou ’03, McBurney and Bremer render obvious the presently claimed invention have been discussed previously (see, for instance, sections 5 and 7 of the 08/01/2017 Office action). Briefly, the combined teachings of the prior art references provide for the sustained or extended release of neuregulin in the treatment of heart failure, wherein the neuregulin may be formulated as a sustained-release composition with polymers (PEG), liposomes or microspheres, as well as being administered using an osmotic pump or infusion (syringe) pump.
	Therefore, it would have been obvious to one of ordinary skill in the art to have administered the neuregulin peptide therapeutic compositions of each of the patented methods as a sustained-release (i.e., extended release) formulation as taught by the prior art references for the treatment of heart failure.  This is because the artisan has good reason to pursue the known options within his or her technical grasp to obtain predictable results.  Such would amount to the combining of prior art elements according to known methods to achieve predictable outcomes.

Response to Arguments
9.	With respect to the rejections at sections 7-8 above, Applicant requests that the above rejections be held in abeyance until determination of allowable subject matter, at which time and if appropriate, Applicant will take appropriate action(s).
10.	Applicant’s request has been acknowledged. The above nonstatutory double patenting rejections are maintained until appropriate terminal disclaimers are filed. 

Conclusion
11.	No claims are allowed.

12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649